DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 33-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 5264160) hereto after referred to as D1, and further in view of Moreno (US 4190325), hereto after referred to as D2.
With regard to claim 33, D1 teaches a lens barrel, in at least figure 10, comprising: a structural body comprising an abutment portion abutting with another member (Col. 4, Ln. 13-17).
However D1 fails to expressly disclose wherein the structural body contains magnesium alloy, and wherein the abutment portion is made of aluminum alloy.
In a related endeavor, D2 teaches the use of magnesium, aluminum and resin for housings, in (Col. 2 Ln. 67- Col. 3 Ln. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the materials of D2 for the purpose of better forming a stronger structural housing for the lens.
With regard to claim 34, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 33, wherein D2 further teaches, wherein the magnesium alloy is lithium magnesium alloy (Col. 2 Ln. 67- Col. 3 Ln. 8).
With regard to claim 35, D1 teaches an optical element holder, in at least figure 10, comprising: a structural body comprising an abutment portion abutting with another member (Col. 4, Ln. 13-17), 
However D1 fails to expressly disclose wherein the structural body contains magnesium alloy, and wherein the abutment portion is made of aluminum alloy.
In a related endeavor, D2 teaches the use of magnesium, aluminum and resin for housings, in (Col. 2 Ln. 67- Col. 3 Ln. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the materials of D2
With regard to claim 36, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 35, wherein D2 further teaches, wherein the magnesium alloy is lithium magnesium alloy (Col. 2 Ln. 67- Col. 3 Ln. 8).
With regard to claim 37, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 35, wherein D1 further teaches in at least figure 10, the optical element holder supporting the optical element.

Allowable Subject Matter
Claims 15, 17-32 and 38-44 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 15, D1 teaches a lens barrel, in at least figure 10, comprising: an optical element (30); a skeleton structural portion (48) defining a plurality of regularly disposed openings (48b); and an optical characteristic portion (30) formed of a resin material having a light shielding property (48c) (Col. 13, Ln 37-42) and combined with the skeleton structural portion through the openings; wherein the optical element is supported by a structural body (48) formed by the skeleton structural portion combined within the optical characteristic portion (30).
D1 fails to expressly disclose wherein the skeleton structural portion is made of a metal material, has a cylindrical shape, and includes a plurality of grids formed of the metal material and disposed so as to incline with respect to a straight line in parallel with an axial center line of a cylindrical surface formed by the skeleton structural portion.
In related endeavors, Tanaka (US 5953163), D1 (US 5286421) and D1 (US 5290488) fail to remedy the deficiencies of D1 with regard to the skeleton structural portion is made of a metal material, has a cylindrical shape, and includes a plurality of grids formed of the metal material and disposed so as to incline with respect to a straight line in parallel with an axial center line of a cylindrical surface formed by the skeleton structural portion.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/30/2020 the above subject matter has been found to be in a state of allowance.


With regard to claim 21, D1 teaches an optical element holder, in at least figure 10, comprising: a skeleton structural portion (48) defining a plurality of regularly partitioned openings (48b); and an optical characteristic portion formed of a resin material (Col. 13, Ln 37-42) having a light shielding property (48c) and combined with the skeleton structural portion (48) through the openings; wherein an optical element (30) is supported by a structural body formed of the skeleton structural portion combined within the optical characteristic portion.
D1 fails to expressly disclose wherein the structural body comprises a grid disposed so as to incline with respect to one surface of the structural body, an angle of the inclination of the grid with respect to a straight line perpendicular to the one surface of the structural body being 50.degree or less.
In related endeavors, Tanaka (US 5953163), D1 (US 5286421) and D1 (US 5290488) fail to remedy the deficiencies of D1 with regard to the structural body comprises a grid disposed so as to incline with respect to one surface of the structural body, an angle of the inclination of the grid with respect to a straight line perpendicular to the one surface of the structural body being 50.degree or less.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/30/2020 the above subject matter has been found to be in a state of allowance.


With regard to claim 38, D1 teaches A lens barrel, comprising: an optical element, in at least figure 10, comprising: a skeleton structural portion (48) comprising an abutment portion abutting with another member (Col. 4, Ln. 13-17), and an optical characteristic portion formed of a resin material (Col. 13, Ln 37-42) having a light shielding property (48c) and combined with the skeleton structural portion (48) to form a structural body, 
D1 fails to expressly disclose wherein the skeleton structural portion includes a plurality of grids each of which is formed of a metal material and has a triangular shape or a quadrangular shape.
In related endeavors, Tanaka (US 5953163), D1 (US 5286421) and D1 (US 5290488) fail to remedy the deficiencies of D1 with regard to wherein the skeleton structural portion includes a plurality of grids each of which is formed of a metal material and has a triangular shape or a quadrangular shape.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/30/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 39 and 40 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 41, D1 teaches an optical element holder, in at least figure 10, comprising: a skeleton structural portion (48) comprising an abutment portion abutting with another member (Col. 4, Ln. 13-17), and a resin portion made of a resin material (Col. 13, Ln 37-42) having a light shielding property (48c) and combined with the skeleton structural portion (48) to form a structural body, 
D1 fails to expressly disclose wherein the skeleton structural portion includes a plurality of grids each of which is formed of a metal material and has a triangular shape or a quadrangular shape.
In related endeavors, Tanaka (US 5953163), D1 (US 5286421) and D1 (US 5290488) fail to remedy the deficiencies of D1 with regard to wherein the skeleton structural portion includes a plurality of grids each of which is formed of a metal material and has a triangular shape or a quadrangular shape.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/30/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 42-44 the claims depend from an allowable base claim and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571) 270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 5712722713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872